Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email communication with Grunberger, Aaron (Registration No.59210) on 07/15/2022.
The application has been amended as follows: 
The listing of claims below will replace all prior versions and listings of claims in the application:

LISTING OF CLAIMS
1. (Currently Amended) A method for a vehicle driving at least partially in automated fashion, the method comprising the following steps:
receiving a first user-input emergency stop signal;
responsive to the first emergency stop signal, a first processor starting a first braking maneuver of an autonomous vehicle control and which is determined by the first processor to bring the vehicle to a safe state and then to a full stop in the safe state; 
during the first braking maneuver started in response to the first emergency stop signal and prior to the vehicle achieving the full stop in the safe state, receiving a second user-input emergency stop signal; 
responsive to the second emergency stop signal: 
a second processor issuing a blocking signal that blocks continued operations by the first processor, thereby preventing the first processor from continuing to be able to control the vehicle, which thereby halts the first braking maneuver; and
the second processor performing a second braking maneuver of an autonomous vehicle control and that brings the vehicle to a full stop immediately, prior to the vehicle reaching the safe state by providing a not-drive signal;
subsequent to the vehicle being brought to the full stop after the start of the first braking maneuver, receiving from a control station that is remote from the vehicle a request for a user-input acknowledgement of a lack of a hazard, the request being sent by the control station in response to a determination, obtained after the vehicle has been brought to the full stop, that a driving of the vehicle is not being prevented by any hazard; and
responding to the request by transmitting the user-input acknowledgement to the control station;
wherein: 
the first processor is configured to complete the first braking maneuver when the second emergency stop signal is not received during the first braking maneuver, thereby bringing the vehicle to the full stop in the safe state; and
the control station is configured to:
responsive to receiving the user-input acknowledgement from the vehicle, control the first processor to perform a control that drives the vehicle out of the full stop obtained immediately in response to the receipt of the second emergency stop signal; and
subsequent to the vehicle being brought to the full stop in the safe state by the completion of the first braking maneuver without receiving the second emergency stop signal, control the first processor to perform the control that drives the vehicle out of the full stop obtained in the safe state.

2. (Previously Presented) The method as recited in claim 1, wherein the second emergency stop signal is provided by a passenger of the vehicle using an input device of the vehicle.

3. (Previously Canceled). 

4. (Canceled).

5. (Canceled).

6. (Canceled).

7. (Previously Canceled). 

8. (Currently Amended) A system comprising: 
a drive controlling unit of a vehicle driving at least partially in automated fashion, the drive controlling unit including a first processor and a second processor; and
a control station that is remote from the vehicle; [[,]]
wherein: 
the drive controlling unit is configured to perform a method, the method comprising:
receiving a first user-input emergency stop signal;
responsive to the first emergency stop signal, the first processor starting a first braking maneuver of an autonomous vehicle control and which is determined by the first processor to bring the vehicle to a safe state and then to a full stop in the safe state; 
during the first braking maneuver started in response to the first emergency stop signal and prior to the vehicle achieving the full stop in the safe state, receiving a second user-input emergency stop signal; and 
responsive to the second emergency stop signal:
the second processor issuing a blocking signal that blocks continued operations by the first processor, thereby preventing the first processor from continuing to be able to control the vehicle, which thereby halts the first braking maneuver; and
the second processor performing a second braking maneuver of an autonomous vehicle control and that brings the vehicle to a full stop immediately, prior to the vehicle reaching the safe state by providing a not-drive signal;
the drive controlling unit is further configured to complete the first braking maneuver when the second emergency stop signal is not received during the first braking maneuver, thereby bringing the vehicle to the full stop in the safe state; and
the control station is configured to, subsequent to the vehicle being brought to the full stop after the start of the first braking maneuver, either with or without receiving the second emergency stop signal, in response to a determination that a driving of the vehicle is not being prevented by any hazard:
where the determination is obtained after the vehicle is brought to the full stop in the safe state without receiving the second emergency stop signal, control the first processor of the drive controlling unit to perform a control that drives the vehicle out of the full stop obtained in the safe state; and
where the determination is obtained after the vehicle is brought to the full stop in response to receipt of the second emergency stop signal, transmit a request to the vehicle for a user-input acknowledgement of the lack of the hazard, and, responsive to receiving from the vehicle the user-input acknowledgement subsequent to the output of the request, perform the control of the first processor of the drive controlling unit to perform the control that drives the vehicle out of the full stop obtained immediately in response to the receipt of the second emergency stop signal.

9. (Currently Amended) A non-transitory computer-readable storage medium of a vehicle that drives at least partially in automated fashion, wherein a computer program (a) is stored on the storage medium, (b) is executable by first and second processors, and (c) when executed by the first and second processors, causes the first and second processors to perform a method, the method comprising the following steps:
receiving a first user-input emergency stop signal;
responsive to the first emergency stop signal, the first processor starting a first braking maneuver of an autonomous vehicle control and which is determined by the first processor to bring the vehicle to a safe state and then to a full stop in the safe state; 
during the first braking maneuver started in response to the first emergency stop signal and prior to the vehicle achieving the full stop in the safe state, receiving a second user-input emergency stop signal; 
responsive to the second emergency stop signal: 
the second processor issuing a blocking signal that blocks continued operations by the first processor, thereby preventing the first processor from continuing to be able to control the vehicle, which thereby halts the first braking maneuver; and
the second processor performing a second braking maneuver of an autonomous vehicle control and that brings the vehicle to a full stop immediately, prior to the vehicle reaching the safe state by providing a not-drive signal;
subsequent to the vehicle being brought to the full stop after the start of the first braking maneuver, receiving from a control station that is remote from the vehicle a request for a user-input acknowledgement of a lack of a hazard, the request being sent by the control station in response to a determination, obtained after the vehicle has been brought to the full stop, that a driving of the vehicle is not being prevented by any hazard; and
responding to the request by transmitting the user-input acknowledgement to the control station;
wherein: 
the first processor is configured to complete the first braking maneuver when the second emergency stop signal is not received during the first braking maneuver, thereby bringing the vehicle to the full stop in the safe state; and
the control station is configured to:
responsive to receiving the user-input acknowledgement from the vehicle, control the first processor to perform a control that drives the vehicle out of the full stop obtained immediately in response to the receipt of the second emergency stop signal; and
subsequent to the vehicle being brought to the full stop in the safe state by the completion of the first braking maneuver without receiving the second emergency stop signal, control the first processor to perform the control that drives the vehicle out of the full stop obtained in the safe state.

10. (Currently Amended) The method as recited in claim 1, further comprising:
subsequent to the vehicle being brought to a braked state by the second braking maneuver, in response to a determination of [[a]] the lack of any hazard preventing [[a]] the driving of the vehicle, outputting to a user of the vehicle a request for the acknowledgement of the lack of the hazard. 

11. (Currently Amended) The method as recited in claim 10, wherein the control station is configured to,  responsive to not receiving the acknowledgement subsequent to the output of the request, initiate a resolution of an emergency state of the vehicle. 

12. (Canceled). 

13. (Currently Amended) The method as recited in claim 1, wherein the control station is configured to,  subsequent to the vehicle being brought to a braked state by the second braking maneuver, in response to a determination of presence of a hazard preventing a driving of the vehicle, send  technical staff to the vehicle to clear the hazard. 

14. (Canceled).

15. (Currently Amended) The system as recited in claim [[14]] 8, wherein the system is configured to, responsive to not receiving the acknowledgement subsequent to the output of the request, initiate a resolution of an emergency state of the vehicle.

16. (Previously Presented) The system as recited in claim 15, wherein the system is configured to, in response to the determination being that the driving of the vehicle is being prevented by the hazard, initiate the resolution  of the emergency state of the vehicle.

17. (Currently Amended) The system as recited in claim [[14]] 8, wherein the system is configured to, in response to the determination being that the driving of the vehicle is being prevented by the hazard, initiate a resolution of an emergency state of the vehicle.

18. (Previously Presented) The method as recited in claim 1, wherein: 
the first emergency stop signal is received by a manual operation of a first input; 
the manual operation of the first input, which causes the first emergency stop signal to be received, exposes a second input to manual operation; and
the second emergency stop signal is received by the manual operation of the second input.

19. (Previously Presented) The method as recited in claim 18, wherein the second input is a button, the first input is a lever, and the manual operation of the first input is a shift of the lever from a first position in which the lever covers the button to a second position in which the lever does not cover the button.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding independent claims 1, 8, and 9, closest prior art Westlund (US 2019/0001941 A1), Park (US 2020/0201323 A1), Herbach (US 2017/0057510 A1) and Von Novak (US 2019/0220004 A1) (hereinafter Westlund, Park, Herbach, and Von Novak, respectively), taken either individually or in combination with other prior art of record fails to teach the claimed invention as a whole.
Westlund discloses an autonomous vehicle with a first emergency stop function. Westlund further discloses a second emergency stop function that is actuated after the first emergency stop function is in effect. Westlund fails to disclose a second processor that blocks a first processor from controlling the vehicle.
Park teaches a first processor and a second processor that activates a safety control function in the event that a fault occurs in the first processor. Park fails to teach reactivating the first processor in response to the determination that the vehicle is not prevented by any hazard and in response to the acknowledgement of the lack of a hazard, after the vehicle is brought to a full stop.
Herbach teaches determining that an emergency scenario is no longer present, i.e. determining lack of a hazard preventing the vehicle from driving, and switching the autonomous vehicle back to the original traveling trajectory. Herbach fails to teach a remote station that determines whether the vehicle is prevented from driving by a hazard.  
Von Novak teaches sending a release signal to an autonomous vehicle from a remote station. Von Novak fails to teach the claimed function in the context of a driven vehicle, i.e. a road vehicle.  

The combination of Westlund, Park, Herbach, and Von Novak fails to teach all of the claimed limitations in the context in which they are claimed, i.e. in the context of a road vehicle that is driven. Further, the invention as claimed represents a unique combination of features. While the prior art of record teaches parts of the claimed invention, the combination of each limitation taught by the prior art of record does not yield an obvious combination that would result in the specific invention claimed. Thus the prior art of record does not render the invention, as claimed, obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715. The examiner can normally be reached M-Th (0800-1400).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668